DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 18 recites the limitation "the mica" in line 1.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.




Claims 1-10, 12-21, 23-27, and 31-32 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kihara et al (JP 2017/057258).
With regards to claim 1, Kihara teaches a liquid crystal polymer composition (0001) that contains a liquid crystal polymer and a glassy spherical hollow body filler (0011).  Kihara teaches the amount of polymer to be 100 parts and the amount of hollow filler to be 21 parts (0092 example 6) reading on a ratio of 4.76.  Kihara teaches the dielectric constant of that example to be 3.05 and the dissipation factor to be 0.002 (0092 example 6).
With regards to claim 2, Kihara teaches the amount of polymer to be 100 parts and the amount of hollow filler to be 21 parts (0092 example 6) reading on a ratio of 4.76.
With regards to claim 3, Kihara teaches the dielectric constant of that example to be 3.05 and the dissipation factor to be 0.002 (0092 example 6).
With regards to claim 4, Kihara teaches the polymer to be formed from monomers including 4-hydroxy benzoic acid (0037).
With regards to claims 5 and 6, Kihara teaches the polymer to be formed from 2,6-naphtahlenedicarboxylic acid (0037) in an amount of 14 mol% (0070).
With regards to claim 7, Kihara teaches the amount of the polymer to be 100 parts in a composition that contains 100 parts of polymer in a composition that contains 142 total parts of compounds (0092 example 6) reading on 70% polymer.
With regards to claim 8, Kihara teaches the hollow polymer to be a glass balloon filler (0052).
With regards to claim 9, Kihara teaches the aspect ratio of the hollow glass filler to be less than 2 (0054).
With regards to claim 10, Kihara teaches the hollow glass filler to have an average diameter of 5 to 100 µm (0053).
With regards to claim 12, Kihara teaches the amount of filler to be 1 to 40 parts based on 100 parts of polymer (0011) and teaches in example 6 that the concentration is 21 parts in a composition containing 142 total parts of compounds (0092 example 6) reading on 14.79%.
With regards to claims 13-18, Kihara teaches the composition to contain a further inorganic filler (0056) including a glass fiber, wollastonite, and mica (0057)
With regards to claim 19, Kihara teaches the amount of the fiber filler to be 0.5 to 50 parts per 100 parts of polymer (0058) and in example 6, to be 7 parts in a composition that contains 142 total parts of compounds (0092 example 6).
With regards to claim 20, Kihara teaches the amount of the polymer to be 100 parts in a composition that contains 100 parts of polymer in a composition that contains 142 total parts of compounds (0092 example 6) reading on 70% polymer and the amount of hollow glass filler to be at a concentration of 21 parts in a composition containing 142 total parts of compounds (0092 example 6) reading on 14.79%.
With regards to claim 21, Kihara teaches the addition of water (0082) as applicant cites in paragraph 0055 of the specification as reading on the claimed hydrate.
With regards to claims 23-27, Kihara is silent on the claimed properties.  However the properties that are claimed are largely dependent on the types and amounts of compounds in the composition.  Therefore, when the composition recited in the reference is substantially identical to that of the claims, the claimed properties or MPEP 2112.01.  Because the prior art exemplifies Applicant’s claimed composition in that the claimed components in the claimed amounts are used, the claimed physical properties relating to the claimed tests are inherently present in the prior art.  Absent an objective showing to the contrary, the addition of the claimed physical properties to the claim language fails to provide patentable distinction over the prior art.		
With regards to claim 31, Kihara teaches the composition to be used to form a molded article (0066).
With regards to claim 32, Kihara teaches the composition to be used for electronic devices (0003) such as a connector (0067).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Kihara et al (JP 2017-057258).
With regards to claim 11, the disclosure of Kihara is adequately set forth in paragraph 5 above and is herein incorporated by reference.
Kihara does not teach the wall thickness of the glass spheres.
However, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 124 (CCPA 1955).  In this case, one skilled in the art prior to the effective filing date of the present invention would know to alter the wall thickness of the filler in order to adjust the strength of the filler.  For example, the thicker the wall, the stronger the material in terms of density and crush strength.

Claims 22 and 28-30 are rejected under 35 U.S.C. 103 as being unpatentable over Kihara et al (JP 2017-057258) as applied to claim 1 above, and further in view of Takano et al (CN 103597037).
With regards to claim 22, the disclosure of Kihara is adequately set forth in paragraph 5 above and is herein incorporated by reference.
Kihara does not teach the addition of a polyethylene wax.
Takano teaches a thermoplastic resin composition (page 1) that contains a crystalline thermoplastic resin (page 2), and a glass filler (page 3) that are hollow glass microspheres (page 4), and laser direct structuring additives (page5).  Takano teaches the motivation for adding this compound to be for aid in releasing the composition from a mold (page 11).  Kihara and Takano are analogous in the art of thermoplastic polymer compositions.  In light of the benefit above, it would have been obvious to one skilled in the art prior to the effective filing date of the present invention to add the wax of Takano to the composition of Kihara, thereby obtaining the present invention.
With regards to claims 28-30, the disclosure of Kihara is adequately set forth in paragraph 5 above and is herein incorporated by reference.
Kihara does not teach the addition of a laser activatable additive.
Takano teaches a thermoplastic resin composition (page 1) that contains a crystalline thermoplastic resin (page 2), and a glass filler (page 3) that are hollow glass microspheres (page 4), and laser direct structuring additives (page5).  Takano teaches the LSD additive to include CuCr2O4 (page 14) and teaches the motivation for adding this compound to be because it improves the reflectance of the composition (page 6 and page 17).  Kihara and Takano are analogous in the art of thermoplastic polymer compositions.  In light of the benefit above, it would have been obvious to one skilled in the art prior to the effective filing date of the present invention to add the laser activatable additive of Takano to the composition of Kihara, thereby obtaining the present invention.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following references teach the composition of claim 1: Takano et al (CN 103597037), Murouchi et al (JP 2004-143270), Mizumoto et al (JP 2004-323705, Murouchi et al (JP 2001-031848), and Murouchi et al (US 2006/0047100).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA WHITELEY whose telephone number is (571)272-5203. The examiner can normally be reached 8 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 5712721098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSICA WHITELEY/Primary Examiner, Art Unit 1763